DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 6-9, 15-17 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (KR 10-1208473 B1).  Citations are from a machine translation provided by Applicant in an Information Disclosure Statement filed 10/24/2019. 
Claims 1-2, 9 and 15-17: Jang et al discloses an atomizing liquid composition for e-cigarettes (e-liquid) comprising propylene glycol, glycerin, edible alcohol, water and CO2, wherein the CO2 is dissolved at a saturating concentration of at least 80% (Abs, Claim 1, [0010], [0019]). In some embodiments, the composition further contains nicotine [0013].  
In an embodiment, the composition is used for smoking cessation and is formed by manufacturing a liquid using 65 vol% propylene glycol, 23 vol% vegetable glycerine, 2 vol% ethyl alcohol, 7 vol% water and 3 vol% menthol, saturating the liquid composition with carbon dioxide at room temperature and atmospheric pressure to a saturation concentration of over 80% and adding a desired amount of nicotine to the composition ([0043]-[0045]).  
Jang et al does not specifically disclose a CO2-nicotine ion pair having the claimed formula.  However, it is known in the art that nicotine is soluble in propylene glycol and glycerin (see SDS sheet for 10% w/v Nicotine in propylene glycol and glycerin, Sections 3 and 8).  Propylene glycol and glycerin are polar protic solvents.  Also, one of ordinary skill in the art knows that CO2 forms acidic species in the aqueous composition and, since the nicotine is a base, the CO2 will at least partially neutralize the nicotine in an acid-base reaction.  Therefore, the claimed process of neutralizing nicotine with CO2 wherein the nicotine is solvated in a polar protic solvent is disclosed 
Since the process steps and reactants are the same as claimed, it would also have been obvious to one of ordinary skill in the art that at least some of the claimed product of a CO2-nicotine ion pair formulation would be formed.  The Examiner has set forth reason to believe that a chemical limitation asserted to be critical to establishing novelty in the claimed subject matter may, in fact, be an obvious product of the cited prior art.  The burden is shifted to Applicant to prove that the process in the prior art does not result in the product claimed.
Claims 6-7: The propylene glycol and glycerin combination dissolves the nicotine and would have been an obvious carrier for the CO2-nicotine ion pair formulation.
Claim 8: In an embodiment, Jang et al discloses that the atomizing solution comprises menthol [0041], which reads on a flavoring agent well known in the art for use in smoking articles.
Claim 33: Since Jang et al discloses the e-liquid as an atomizing liquid for an e-cigarette, a vaporization device in the form of an e-cigarette comprising the e-liquid would have been an obvious end-use product for the e-liquid.

Claims 3-5, 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al in view of Anderson et al (US 2015/0313275).
The disclosure of Jang et al is used as above.  Jang et al does not disclose that the formulation comprises an organic acid.  However, Anderson et al discloses a liquid aerosol formulation for an electronic smoking article that includes, in some 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748